NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                MICROGRAFX, LLC,
                    Appellant

                           v.

   GOOGLE INC., SAMSUNG ELECTRONICS
 AMERICA, INC., SAMSUNG ELECTRONICS CO.,
                    LTD.,
                   Appellees
            ______________________

                 2015-2091, 2015-2092
                ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-00533, IPR2014-00534.
                ______________________

              Decided: November 29, 2016
                ______________________

   DOUGLAS R. WILSON, Heim, Payne & Chorush, LLP,
Houston, TX, argued for appellant. Also represented by
ROBERT ALLAN BULLWINKEL, MICHAEL F. HEIM.

    DAVID S. ALMELING, O'Melveny & Myers LLP, San
Francisco, CA, argued for appellees. Also represented by
MARK LIANG, DARIN W. SNYDER; MISHIMA ALAM, Washing-
ton, DC; SUSAN ROEDER, Menlo Park, CA; MICHAEL
2                            MICROGRAFX, LLC   v. GOOGLE INC.



TIMOTHY HAWKINS, Fish & Richardson P.C., Minneapolis,
MN.
              ______________________

     Before NEWMAN, DYK, and TARANTO, Circuit Judges.
DYK, Circuit Judge.
    Micrografx, LLC (“Micrografx”) appeals decisions of
the Patent Trial and Appeal Board (“Board”). The Board
held that claims 1–3, 5, 7, 10–12, 14, 16, 19, 44, 54–57, 59,
61–66, 68, 69, and 71 of U.S. Patent No. 6,057,854 (“’854
patent”) and claims 1–5, 8, 9, 12, 36, and 42 of U.S. Patent
No. 6,552,732 B1 (“’732 patent”) (collectively “the chal-
lenged claims of the ’854 and ’732 patents”) were antici-
pated by Mark Pesce, VRML: Browsing & Building
Cyberspace (1995) (“Pesce”). We affirm.
                       BACKGROUND
     Micrografx owns the ’854 and ’732 patents. Both pa-
tents claim priority to the same provisional application
and they have materially identical specifications. The
invention is a method for creating interactive graphics for
delivery over the Internet. According to the specifica-
tions, the graphic files in the prior art were large, took a
long time to download over the Internet, and relied on bit
mapping, which defines each pixel of an image individual-
ly. In addition, the interactive area of a graphic that
responds to actions by a user, known as “hot spots,” were
inflexible and restricted to rectangular shapes. The
invention sought to overcome these disadvantages by
defining graphical images mathematically using “vector
objects containing mathematical descriptions of lines,
curves, fills, and patterns.” ’854 patent, col. 2 ll. 13–14.
According to the specifications, the invention’s vector
object files were smaller, loaded faster, could be scaled to
different sizes without degradation, and provided greater
flexibility for defining the active areas or “hot spots”
MICROGRAFX, LLC   v. GOOGLE INC.                          3



associated with images.      Claim 1 of the ’854 patent is
representative.
      An interactive vector object stored on a comput-
    er readable medium and operable to be download-
    ed over a network, the vector object comprising:
        data operable to be downloaded to a client
        system connectable to the network and in
        connection with a vector graphics network
        file to render an image of the vector object
        on the client system;
        an active area defined by the vector object;
        and
        a property defining a command to be per-
        formed in response to an event within the
        active area of the vector object.
’854 patent, col. 12 ll. 22–32.
     On August 20, 2013, the United States Patent and
Trademark Office (“PTO”) issued a certificate of correc-
tion, correcting the language of claims 1, 10, 23, 33, 44,
55, and 64 of the ’854 patent. Specifically, as indicated in
italics below, this correction changed the language of the
last two limitations to read:
        an active area predefined by the vector ob-
        ject, the active area associated with a
        command to be performed in response to
        an event therein; and
        a property defining the command to be
        performed in response to the event within
        the active area of the vector object.
J.A. 76. The certificate itself does not mention a reason
for the correction.   At oral argument, Micrografx ex-
plained that the prior omission of these limitations was
inadvertent.
4                            MICROGRAFX, LLC   v. GOOGLE INC.



    On March 24, 2014, Google Inc., Samsung Electronics
America, Inc., and Samsung Electronics Co., Ltd., (collec-
tively “Google”), filed petitions for inter partes review of
the ’854 and ’732 patents. Google asserted that the chal-
lenged claims of the ’854 and ’732 patents were anticipat-
ed by Pesce.
    Pesce is a manual that describes the use of VRML
(Virtual Reality Modeling Language). VRML is a com-
puter language that can be used to create interactive,
three-dimensional graphics for delivery over the Internet.
In VRML, graphical images can be defined mathematical-
ly. Using VRML requires creating a VRML document. A
VRML document contains a textual description of a
graphical image or scene using the VRML computer
language, and can be requested by and delivered to a web
browser over the Internet. Once downloaded, in order for
a computer to display the VRML graphical image or
scene, a VRML document must be parsed—“turned into a
set of objects the computer understands.” J.A. 934. For
instance, a parser “will convert VRML . . . files into a set
of C++ objects, which correspond to the nodes in the
VRML file.” J.A. 1119.
     As a computer language, VRML refers to graphical ob-
jects as nodes. Nodes are a set of modeling constructs
used to create a graphical image or scene. There are
three general types of nodes: shape nodes, such as a
Sphere node or a Cube node, for defining an object’s
geometry; property nodes, such as a Material node, for
defining how a shape is drawn (for instance its color); and
grouping nodes, such as a Group node or a Separator
node, for gathering nodes together as a single object.
Each node also contains “one or more fields . . . [which is]
for the node to store information specific to itself,” such as
the radius field of a Sphere node. J.A. 936. In terms of
VRML syntax, nodes are arranged in a hierarchical
structure, such that one node can be embedded within
another. Specifically, grouping nodes “can have other
MICROGRAFX, LLC   v. GOOGLE INC.                          5



nodes within them.” J.A. 937. The syntactical order and
hierarchical structure of the nodes impact how they
interact. For instance, Pesce uses a basic example of
drawing “a big yellow sun” in VRML by using a Separator
node that contains first a Material node defining the color
yellow and second a Sphere node defining the shape and
size as shown in the following material from Pesce.




J.A. 938–39 (“Sphere node,” “Material node,” and “Separa-
tor group node” markup our own). 1 Of relevance to this
case, Pesce also describes other VRML nodes such as the
WWWAnchor node, which is a grouping node that makes
a graphical object respond to a user action, such as load-
ing a webpage when a user clicks, and the Transform
node, which defines the relative location of various objects
or nodes that are part of a VRML scene.
    On June 17, 2015, in a combined final written deci-
sion for both inter partes review proceedings the Board
concluded by a preponderance of evidence that Pesce




   1    Our labeling of the nodes corresponds to the label-
ing that the parties themselves utilized.
6                            MICROGRAFX, LLC   v. GOOGLE INC.



anticipates the challenged claims of the ’854 and ’732
patents.
   Micrografx appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(4)(A).
                       DISCUSSION
    We review the Board’s legal conclusions de novo and
review the Board’s factual findings for substantial evi-
dence. 5 U.S.C. § 706(2); In re Montgomery, 677 F.3d
1375, 1379 (Fed. Cir. 2012). In construing claim terms,
the Board adopts the “broadest reasonable construction in
light of the specification in which” the terms appear. 37
C.F.R. § 42.100(b); Cuozzo Speed Techs., LLC v. Lee, 136
S. Ct. 2131. 2144–45 (2016). Anticipation is a question of
fact reviewed for substantial evidence. In re Rambus Inc.,
494 F.3d 42, 46 (Fed. Cir. 2012).
                             I
    First, Micrografx contends that the Board erred by re-
lying on the uncorrected claim language of the ’854 patent
instead of the narrower, corrected claim language. In its
decision, the Board did recite the uncorrected claim
language in places. But, as Google points out, the Board
relied on the petition for inter partes review, which de-
scribed the correct claim language, and the Board ex-
pressly relied on the supporting declaration of Google’s
expert in reaching its decision, which used the corrected
language. More importantly, Micrografx does not argue
there is some material difference between the corrected
and uncorrected language, or that utilizing the corrected
language would render Pesce not anticipatory. During
argument, Micrografx conceded that it could not “point
[us] to a specific harm as a result of that mistake, other
than the general observation that the Board was some-
what careless in its analysis . . . .” Oral Arg. at 1:44–55.
   The harmless error rule applies to appeals from the
Board. See, e.g., In re Watts, 354 F.3d 1362, 1369 (Fed.
MICROGRAFX, LLC   v. GOOGLE INC.                           7



Cir. 2004); In re McDaniel, 293 F.3d 1379, 1387 (Fed. Cir.
2002). Since Micrografx itself is unable to point to any
harm, the error by the Board in reciting the uncorrected
claim language in its written decision was harmless.
                              II
    Second, Micrografx argues that the Board failed to
consider the parser source code that converts VRML to
C++ or Micrografx’s arguments based on that translation.
Before the Board, Micrografx argued that once a VRML
document is parsed—or translated—into C++ objects,
each VRML node becomes a separate C++ object such that
no single C++ object satisfies all the claim limitations of
an interactive vector object. In other words, Micrografx
wanted the Board to analyze whether Pesce anticipates
using C++ as opposed to using VRML. Because the Board
analyzed anticipation using the VRML version and did
not explicitly reference the parser source code, Micrografx
argues that it failed to consider material evidence in the
record. This argument has no merit.
     While the Board must “provide[] . . . an []adequate
predicate upon which to evaluate its decision,” Power
Integrations, Inc. v. Lee, 797 F.3d 1318, 1325 (Fed. Cir.
2015), which includes “sufficient findings and reasoning to
permit meaningful appellate scrutiny,” Gechter v. Da-
vidson, 116 F.3d 1454, 1458 (Fed. Cir. 1997), there is no
merit to Micrografx’s argument that the Board failed to do
so here. This is not a case where the Board failed to
present a reasoned explanation for its decision, to tether
its analysis to the record, or to consider relevant evidence.
Cf. Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362–63
(Fed. Cir. 2016); In re Sullivan, 498 F.3d 1345, 1352–53
(Fed. Cir. 2007); In re Lee, 277 F.3d 1338, 1342–43 (Fed.
Cir. 2002). The Board is “not require[d] . . . to address
every argument raised by a party or explain every possi-
ble reason supporting its conclusion.” Synopsys, Inc. v.
8                            MICROGRAFX, LLC   v. GOOGLE INC.



Mentor Graphics Corp., 814 F.3d 1309, 1322 (Fed. Cir.
2016).
    Here, we cannot assume that the Board failed to con-
sider the parser source code or Micrografx’s arguments
based on the translation that it produced because these
were not explicitly recited in the Board’s final written
decision. To the contrary, it is evident from the Board’s
description of Pesce that the Board was well aware of the
difference between VRML and computer programming
languages like C++ and understood the process of parsing
a VRML document from VRML into C++. The Board also
considered and asked targeted questions regarding this
process of parsing and Micrografx’s related arguments at
the oral hearing. It is of no moment that the Board did
not explicitly address these aspects in its final written
decision. There are no underlying factual issues that the
Board needed to resolve as a predicate to review of this
issue on appeal because the relevant facts are undisputed.
    On the merits, we see no error in the Board’s rejection
of Micrografx’s argument. The question is whether Pesce
does not anticipate because, once parsed into C++, VRML
nodes are separate C++ objects such that no single C++
object satisfies all the claim limitations. But this does not
prevent anticipation of the claimed invention by Pesce.
To be sure, once parsed into C++ Pesce no longer satisfies
the claim limitations, but there is no merit to Micrografx’s
argument that the claim limitations must be satisfied
after translation has occurred. Anticipation does not
require that Pesce satisfy all the claim limitations at
every stage of implementation—i.e., both in VRML and
once parsed into C++. The fact that Pesce does not antic-
ipate in C++ is irrelevant if the VRML version of Pesce
does anticipate the invention. The Board purposely
focused its analysis on the VRML version. The claims
specify that the interactive vector object is “operable to be
downloaded over a network.” ’854 patent, col. 12 ll. 23–
24. Pesce is quite clear that the VRML version is down-
MICROGRAFX, LLC   v. GOOGLE INC.                         9



loaded over a network, not the parsed C++ version. Only
after a VRML document is downloaded can it then be
parsed into C++. Also, the claims of the ’854 and ’732
patents do not require that the interactive vector object
correspond to a computer programming language such as
C++, as opposed to VRML. We see no error in the Board’s
determination.
                             III
    Third, Micrografx argues that the Board’s decision is
not supported by substantial evidence in several respects.
                              A
    Micrografx challenges the Board’s finding that Pesce
discloses “an interactive vector object” as required by the
relevant claims of the ’854 and ’732 patents. The Board
construed “an interactive vector object” as “a computer
software object that includes at least a mathematic de-
scription of a graphical image and one definition so that
the graphical image responds to events.” J.A. 11. In its
decision, the Board relied on an example from Pesce that
describes how to create a hyperlinked image of a sun in
VRML, specifically using a Separator node, a Material
node, a WWWAnchor node, and a Sphere node. The
example is as follows with node identifications added. 2




   2    Our labeling of the nodes corresponds to the label-
ing that the parties themselves utilized. Note, the final
brace of the Separator group node is excluded from view
since in Pesce this example continues with additional
nodes after the WWWAnchor node that are included
within the same Separator group node.
10                           MICROGRAFX, LLC   v. GOOGLE INC.




J.A. 948–49. In this example, all of the different nodes
are grouped together by a Separator node. Within the
Separator node is a Material node to define the color
yellow and then a WWWAnchor node to link the object to
a URL address. Within the WWWAnchor node is a
Sphere node to define the shape of the object displayed.
     The Board found that the WWWAnchor node in this
example discloses an interactive vector object because it is
a computer software object, it contains the Sphere node,
which discloses a mathematical description of a graphical
image, and, as a grouping node, WWWAnchor links all of
the nodes it contains to the URL specified in its name
field so that the graphical image responds to a user’s
click.
    Micrografx argues that the Board ignored characteris-
tics of computer software objects like the WWWAnchor
node. Micrografx asserts that, as a container object,
WWWAnchor does not take on or “inherit” the attributes
MICROGRAFX, LLC   v. GOOGLE INC.                        11



of the nodes it contains, such as the Sphere node, and
therefore cannot disclose a mathematical description of a
graphical image. 3 However, Micrografx fails to appreciate
how the different nodes in Pesce work together and can be
grouped collectively within a grouping node, such as
WWWAnchor, to create a single graphical object that
discloses an interactive vector object, such as the example
of a hyperlinked sun. Expert testimony from both sides
agreed that the Sphere node in VRML is within the
WWWAnchor node and by clicking anywhere within the
area defined by the Sphere node, a user will be directed to
the URL defined by the WWWAnchor node. Because the
Sphere node is contained within the WWWAnchor node
and defines its graphical representation, the WWWAn-
chor node unquestionably exhibits the attributes of the
Sphere node and discloses a mathematic description of a
graphical image. We find substantial evidence to support
the Board’s finding that Pesce discloses an interactive
vector object.
                              B
    Next, Micrografx argues that substantial evidence
does not support the Board’s finding that Pesce discloses
“a property defining the command to be performed in
response to the event within the active area of the vector
object,” as required by various claims of the ’854 patent.
The Board construed this limitation as a “characteristic
describing an instruction to be carried out by computer
software in response to a user action.” J.A. 14. In its
petition, Google asserted that “[t]he WWWAnchor node
that anchors another node to a URL corresponds to the


   3    Micrografx also contends that once VRML is
parsed into C++ objects, the WWWAnchor node no longer
contains the Sphere node. We have elsewhere rejected
Micrografx’s claim that anticipation should be measured
based on the objects as translated into C++.
12                           MICROGRAFX, LLC   v. GOOGLE INC.



claimed property.” J.A. 22 (alteration in original) (inter-
nal quotation marks omitted). The Board found that
Google had “identifie[d] the field within WWWAnchor
that specifies the URL of the anchor and include[d] an
excerpt of code from Pesce that links WWWAnchor to the
root URL of the Web. Pesce describes that if a user clicks
on the Sun, a message will be sent to go to the page
http://www.w3.org.” J.A. 23 (internal citations omitted).
In other words, the Board found that the name field
within the WWWAnchor node discloses this limitation
because it specifies the URL address that is linked to all
of the nodes contained within the WWWAnchor node.
    Micrografx asserts that the claim language, “a proper-
ty defining the command to be performed,” requires that
the property reference a behavior. But, Micrografx ar-
gues, the name field of the WWWAnchor node simply lists
the URL address without indicating any behavior. Micro-
grafx points out that narrowly focusing on the name field
by itself would not reveal any information regarding what
command the computer software is supposed to carry out
in response to a user action. The problem is that Micro-
grafx overlooks the surrounding context of the name field
as part of the WWWAnchor node, a context on which the
Board itself relied.
    The Board did not err in finding that the name field in
context, as part of the WWWAnchor node, satisfies this
limitation. All nodes within the WWWAnchor node are
linked to the same URL address. Since fields are where a
node “store[s] information specific to itself,” one must also
look to the surrounding context—the node type, i.e.
WWWAnchor—to understand how the name field func-
tions. Here, the name field is part of the WWWAnchor
node, which links all of the nodes it contains to a URL
address and loads the URL in response to a user click.
The name field as part of the WWWAnchor node meets
the Board’s construction of this limitation. It is a “charac-
teristic describing an instruction to be carried out by
MICROGRAFX, LLC   v. GOOGLE INC.                          13



computer software in response to a user action,” J.A. 14,
namely loading the linked URL address when a user
clicks on the graphical image. Substantial evidence
supports the Board’s finding that Pesce discloses this
limitation.
                              C
    Lastly, Micrografx challenges the Board’s finding that
Pesce discloses the claim limitation “the data further
comprising . . . a location of the vector object,” present in
claims 3, 12, 57, and 66 of the ’854 patent and claims 3
and 4 of the ’732 patent. Dependent claim 3 of the ’854
patent is illustrative. Independent claim 1 requires:
    An interactive vector object . . . comprising:
        data operable to be downloaded to a client
        system connectable to the network and in
        connection with a vector graphics network
        file to render an image of the vector object
        on the client system . . . .
    Claim 3 depends on claim 1 and requires that the “da-
ta further compris[e] a type, a size, and a location of the
vector object.” Micrografx challenges only the Board’s
finding regarding the last part of this limitation—“a
location of the vector object.”
    Before the Board, Google pointed to an example de-
scribed in Pesce of a hyperlinked image of an earth posi-
tioned relative to a hyperlinked image of a sun in VRML,
specifically using a Separator node, a Transform node, a
Material node, a WWWAnchor node, and a Sphere node
as shown by the following (with node identifications
added). 4



    4  Our labeling of the nodes corresponds to the label-
ing that the parties themselves utilized. Note, the final
14                            MICROGRAFX, LLC   v. GOOGLE INC.




J.A. 953–54. The Board found that the Transform node in
this VRML example from Pesce discloses this limitation—
i.e. “an interactive vector object . . . comprising . . . data
. . . comprising . . . a location of the vector object.” ’854
patent, col. 12 ll. 22–37. We see no error in the Board’s
determination. In this example, all of the different nodes
related to the hyperlinked image of an earth are grouped
together by a Separator node. Within the Separator node



brace of the Separator group node is excluded from view
since in Pesce this example continues with additional
nodes after the WWWAnchor node that are included
within the same Separator group node.
MICROGRAFX, LLC   v. GOOGLE INC.                           15



is a Transform node, which defines “the position, orienta-
tion, size, and center of any nodes that follow it in a
group.” J.A. 941. In this example, the Transform node
defines the position of the earth relative to the position of
the sun—i.e. it defines the location of the vector object.
    Micrografx argues that the Transform node of Pesce
does not disclose this limitation. According to Micrografx,
the Transform node can never disclose “the data [of the
interactive vector object] further comprising . . . a location
of the vector object” limitation because the Transform
node in Pesce provides the location information for nodes
that follow it in a group. If the Transform node comes
before the node that corresponds to the interactive vector
object, it will define its location but will not be contained
within the interactive vector object and therefore not
satisfy the claim limitation. If the Transform node comes
after the node that corresponds to the interactive vector
object, it will not define the location of the vector object.
Therefore, Micrografx argues, in this example neither the
Separator node nor the WWWAnchor node can correspond
to the interactive vector object; the Separator node does
not come after the Transform node and therefore the
Transform node does not define its location while the
WWWAnchor node comes after the Transform node and
therefore does not contain the Transform node.
    Micrografx overlooks how the different nodes in Pesce
work together and can be grouped within a Separator
node. In this example, the Separator node corresponds to
the vector object. As Pesce makes clear, grouping nodes
such as the Separator node “gather other nodes together,
allowing collections of nodes to be treated as a single
object.” J.A. 1190. On its own, the Separator node has no
graphical representation on a user’s screen. Rather, its
appearance depends on the various nodes contained
within the Separator node. In this example, the Separa-
tor node is used to group the Transform node, the Materi-
al node, the WWWAnchor node, and the Sphere node,
16                           MICROGRAFX, LLC   v. GOOGLE INC.



which collectively produce the hyperlinked image of a blue
earth. Since the Transform node comes first within this
group, it defines the location of nodes that follow it. Thus,
the Transform node defines the location of the hyper-
linked image of a blue earth, defining its position relative
to that of the sun. Since the Separator node’s graphical
appearance is a hyperlinked image of a blue earth and the
Transform node defines the location of this image, the
Transform node discloses “the data further comprising . . .
a location of the vector object” limitation. Moreover, there
is no requirement in the claims that the data disclose the
location of the entire vector object as opposed to the
location of a part of the vector object. Thus, even though
the Transform node does not come before the Separator
node, by defining the location of the other subsequent
nodes within the Separator node, at a minimum the
Transform node defines the location of a part of the inter-
active vector object. Substantial evidence supports the
Board’s finding.
                       CONCLUSION
    For the foregoing reasons, we affirm the Board’s find-
ing of anticipation by Pesce of claims 1–3, 5, 7, 10–12, 14,
16, 19, 44, 54–57, 59, 61–66, 68, 69, and 71 of the ’854
patent and claims 1–5, 8, 9, 12, 36, and 42 of the ’732
patent.
                       AFFIRMED